FILED IN
                                                                   12th COURT OF APPEALS
                                                                        TYLER, TEXAS
                                                                   3/27/2015 1:20:52 PM

                                  15       00043            CR          CATHY S. LUSK
                                                                            Clerk

             The State of Texas vs. Miko Parks
                 159th District Court, Angelina County                 2014-0129

                                 3/31/15

                                            3/31/15

                                 270




  X
                             I have another record that I am working on to turn
                             in to the COA and can start this one right after.



                                                                       4/14/15

                            14




  3/27/15
                                                   W. Madison-Lindsey
  936-671-4078
                                                 Whitney Madison-Lindsey

wmadison-lindsey@angelinacounty.net
                                                         Official Court Reporter
     April Ayers-Perez

       P.O. Box 908

Lufkin, Texas 75902

       936-632-5090

         The State of Texas




     Ryan Deaton

       130 E. Denman Ave

Lufkin, Texas

        936-637-7778

         Miko Parks